PER CURIAM.
This is an original action in habeas corpus, instituted by the petitioners David Kenneth Cheek for the purpose of being admitted to bail, and by Colonel Little and Gladys Little for the reduction of bail fixed by the district court of Osage County, Oklahoma.
The verified petition alleges in substance that the petitioners were jointly charged by complaint filed in the justice of the peace court of V. E. Theis with the crime of kidnapping one Nancy Irene Ehrhart in violation of 21 O.S.A. § 745, which kidnapping allegedly occurred on May 12, 1960. That on arraignment in said justice of the peace court each of said petitioners was denied bail for appearance in said court for preliminary hearing. That thereafter said petitioners filed an application in the district court of Osage County for writ of habeas corpus fixing bail, and each of said petitioners was granted bail in the sum of $5,000. That said case was then transferred to the justice of the peace court of Morris Trim, and is now pending in said court.
That after bail was fixed by the district court of Osage County, the county attorney of said county filed with the district court an application to require additional security, and the district court entered an order *883revoking and setting aside his order allowing petitioners to make bond on said charge, and assigned said matter for further hearing on August 19, 1960.
That on August 12, 1960, petitioners filed in this Court their application for writ of habeas corpus to have said petitioners admitted to bail, and this Court refused to assume jurisdiction for the reason that the district court of Osage County had not completed the hearing on the application to require additional security.
That on further hearing of said application in the district court of Osage County, the district court refused to admit the petitioner David Kenneth Cheek to bail for his appearance on said charge; and set the bonds of the other petitioners, Colonel Little and Gladys Little at the sum of $10,000 each. Whereupon said petitioners filed supplemental petition in this Court for the release of each of said petitioners upon reasonable bail.
There was presented to this Court a transcript of certain testimony taken at the hearing before the district court of Osage County, and upon the hearing before this Court certain other testimony was offered.
It was shown to the Court that the petitioner Colonel Little had been a resident of Oklahoma all of his life, and that he is presently employed; that Gladys Little is his- wife,- the mother of the petitioner David Kenneth Cheek and the grandmother of the child Nancy Irene Ehrhard, and that they are unable to make the bond fixed and required by the district court of Ósage County; that the petitioner David Kenneth Cheek is the natural father of Nancy Irene Ehrhard.
Without expressing any opinion upon the weight of the evidence or the culpability of the various parties accused, we are of the opinion that the evidence adduced upon the hearing before the district court of Osage County and before this Court is sufficient to entitle the petitioners to reasonable bail, as a matter of right. Ex parte Hill, 84 Okl.Cr. 448, 184 P.2d 251.
At the time of said hearing, an order was made by this Court admitting the petitioner David Kenneth Cheek to bail, pending his preliminary examination, in the sum of $10,000; and reducing the bail of the petitioners Colonel Little and Gladys Little to the sum of $5,000 each.
In conformity with said order, it is the judgment of this Court that the petitioner David Kenneth Cheek be admitted to bail in the sum of $10,000 and that the bail of the petitioners Colonel Little and Gladys Little be reduced to the sum of $5,000 each, conditioned as provided by law for the appearance of said petitioners at their preliminary examinations, said bonds to be approved by Morris Trim, Justice of the Peace of Osage County, and that when said bonds are given and approved, that- the petitioners be discharged from custody.